Simmons, C. J.

1. One who was employed as a “woodsman,” and whose duties as sueh included overlooking and superintending a large number of ordinary hands engaged in turpentine operations, w/ho had authority to employ and discharge these hands, who also worked in a commissary in the capacity of a clerk, and who was employed for his skill in rendering services which obviously required mental and business capacity rather than the mere power to do manual toil, these services consisting much more largely of “head work” than of “hand work,” was not a laborer entitled under section 1974 of the code to foreclose a lien as such, although in point of fact, and of necessity, 'he did in the performance of his duties a considerable amount of manual labor and often became physically fatigued.
2. Under the evidence contained in the record, the verdict was contrary to law, for the reason that the jury could not properly find that the plaintiff was a “laborer.” Oliver v. Macon Hardware Co., 98 Ga. 249, and cases cited. Judgment reversed.
One of defendants testified: Plaintiff was to perform the duties of a woodsman, to look after the count of boxes, and attend to the cornering and chipping, and to the commissary in which he was assistant clerk. Tie was not required to curry the horse. It requires skill to be a woodsman. A man without 'experience cannot be a woodsman. It is customary for the overseer to show the man in the woods how to cut boxes. It also requires skill to know how to chip boxes after they are cut. Common laborers box, corner and chip them. The work is more physical than mental; and so as to the work of a clerk 'and woodsman in a commissary. Witness is not prepared to say that plaintiff did not render all the services that he said he rendered.
■Leon A. Wilson, for plaintiffs in error.
W. G. Brantley and IF. M. Toomer, contra.